The only complaint appearing in the record to sustain the judgment of conviction, omitting the caption, signature, and jurat of the officer, is in these words:
"Before me, W.A. Rawlinson, N. P. and Ex-Off. J. P., a justice of the peace in and for said county, personally appeared Paul A. Tatum, who being duly sworn, deposes and says, on oath, that in said county on or about 3d day of February, 1917, one Jack Bice did in his opinion commit on him the offense assault and battery with a deadly weapon, knucks, against the peace and dignity of the state of Alabama." *Page 417 
This is wholly insufficient to sustain the judgment of conviction, or further proceedings against the defendant. Butler v. State, 130 Ala. 127, 30 So. 338; Sherrod v. State,14 Ala. App. 57, 71 So. 76.
The judgment appealed from is reversed, and one here rendered discharging the defendant.
Reversed and rendered.